Henry, J.
This is a proceeding by injunction to restrain the defendant, as collector of Washington county, from collecting certain taxes levied by the county court of said county upon the property of plaintiff, including its railroad, road-bed, etc., plaintiff alleging that there had been an agreement of settlement and compromise of said claim for taxes between the plaintiff' and county, which had been strictly complied with on plaintiff’s part. A temporary injunction was granted, which, on final hearing, was dissolved and the cause dismissed.
*434The county had sued plaintiff for taxes, and recovered a judgment in the circuit court of Washington county, which this court reversed and remanded, an'd, thereupon; a compromise was agreed upon between the parties, by the terms of which plaintiff was to pay a given sum in settlement, and has so far complied with the agreement, and the collector, in disregard of that agreement, was proceeding to collect the original amount and interest and penalties.
It is now contended that the county had no authority to make the compromise in question, or any compromise whatever. We are not of that opinion. The power to sue implies the power to accept satisfaction of the demand sued for, whether the precise ■ amount demanded or less. The taxes were levied for the benefit of the county. The beneficial interest was in the county, and it is for the public interest that she should have the right to settle, by compromise, questionable demands which she may assert. Must the county prosecute doubtful claims at all hazards, regardless of costs and expenses, and is it for the public good that the right to settle such demands by compromise be denied her ? As was said by the supreme court of New York in the case of the Board of Supervisors of Orleans Co. v. Bowen, 4 Lansing 31: “ It would be a most extraordinary doctrine to hold that because a county had becopae involved in a litigation, it must necessarily go through with it to the bitter end, and has no power to extricate itself by withdrawal or by agreement with its adversary.” The same doctrine was sanctioned in the Supervisors of Chenango County v. Birdsall, 4 Wend. 453.
It is too late for the defendant to object that the county court of the county, or the clerk, was not made a party defendant. That objection should have been made by demurrer to the petition, and was waived by the failure to do so. Wag. Stat., § 10, p. 1015.
The plaintiff had a right to an injunction to prevent the collection of the taxes as originally assessed. The real estate of the company was assessed, and the proceeding *435was likely to result in a cloud upon the title. This is, of itself, a sufficient ground for the interposition of equity in any case, and no.real estate ean be more seriously injured by conflicting titles than a railroad. Its successful operation is materially hindered by conflicting claims to the property.
The court of its own motion could, and probably to put an end to the litigation, should have ordered the county court of Washington county and its clerk to be made parties to the suit, so that a perpetual injunction would have restrained not only the collector but all persons upon whom the law imposes a duty in regard to the collection of the county revenue. The judgment is reversed and the cause remanded, and, when repossessed of the cause, the circuit court may order the county court and clerk to be made parties. R. S., § 3568; Hayden v. Marmaduke, 19 Mo. 403; Butler v. Lawson, 72 Mo. 227.
All concur.